          Case 5:19-cv-00097-JM Document 34 Filed 09/11/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION


 RYAN EAGLES AND MICHELLE EAGLES
 AS PARENTS AND NEXT FRIEND OF K.E., A MINOR                              PLAINTIFF

 vs.                                 CASE NO. 5:19-cv-97-JM

 HABILITATION CENTER, LLC, A FOREIGN
 LIMITED LIABILITY COMPANY,
 D/B/A MILL CREEK OF ARKANSAS
 A/K/A MILLCREEK BEHAVIORAL
 HEALTH AND ACADIA HEALTHCARE
 COMPANY, INC., A FOREIGN CORPORATION                                       DEFENDANTS



                                            ORDER

       The Court has been advised that the parties have reached a settlement in this case.

Accordingly, this case is dismissed with prejudice. The clerk is directed to close the case.

       IT IS SO ORDERED this 11th day of September, 2020.



                                                     __________________________________
                                                     James M. Moody Jr.
                                                     United States District Judge
